Citation Nr: 0117772	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral pes planus, with bunions and deformities 
of the hallux and second and third digits, currently rated as 
50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in January 2000 by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to a disability rating in 
excess of 30 percent for the service-connected bilateral foot 
disability. 

During the pendency of this appeal the RO rendered a March 
2000 determination that increased the veteran's rating for 
his bilateral foot disability to 50 percent, effective August 
11, 1999.  Inasmuch as the veteran has not withdrawn his 
appeal for an increased rating, and because the maximum 
available benefit has not been awarded, his appeal continues.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran appeared and testified at a hearing before the 
undersigned Board member in May 2001.  During the hearing, 
the veteran's representative referred to additional issues 
that had not been developed for appellate review, but which 
the veteran wished to pursue.  These issues were identified 
as follows:  a claim for benefits under 38 C.F.R. § 1151 on 
account of additional disability resulting from surgeries to 
the veteran's feet at VA medical facilities; and entitlement 
to service connection for anxiety and depression.  These 
issues are hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
manifested by pronounced symptoms. 

2.  Right hallux deformity has required surgery consistent 
with resection of the metatarsal head.

3.  Left hallux deformity has required surgery consistent 
with resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent for service-connected bilateral pes planus have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000).

2.  A separate 10 percent rating is warranted for right 
hallux deformity.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.14, 4.20, 4.71a, Diagnostic Code 
5280 (2000).

3.  A separate 10 percent rating is warranted for left hallux 
deformity.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.14, 4.20, 4.71a, Diagnostic Code 5280 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected disability is greater than the assigned disability 
rating reflects.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which allows for ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a September 1996 rating decision, the RO granted 
service connection for a bilateral foot disability, assigning 
a 30 percent disability rating therefor, effective from March 
15, 1994.  The service-connected disability was described as 
including pes planus with bunions and deformities of the 
hallux and second and third digits, bilaterally.  As was 
noted earlier, in accordance with a March 2000 determination, 
the RO increased the veteran's disability rating for this 
bilateral foot disability to 50 percent, effective from 
August 11, 1999.

A review of the medical evidence reveals that the veteran has 
been regularly followed at the podiatry clinic at the VA 
medical centers in Coatesville and West Chester, 
Pennsylvania, since the early 1990s.  These records include 
several VA examination reports and show that the veteran has 
undergone several surgeries on his feet.  The most recent VA 
podiatry examination report, dated in December 1999, shows 
that it was apparent from X-rays that, in addition to other 
deformities, the veteran's hallux deformities have been 
addressed surgically, including surgical procedures affecting 
the metatarsal heads.  

The Board observes that the RO has rated the veteran's 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
which provides for a maximum 50 percent disability rating for 
pronounced bilateral pes planus, characterized by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo Achilles on manipulation, not improved by orthotic 
shoes or appliances.  As the RO has already assigned the 
veteran the maximum 50 percent rating under Diagnostic Code 
5276, an increased schedular rating based on symptomatology 
resulting directly from pes planus is precluded.  

As for whether consideration should be given to an 
extraschedular rating for bilateral pes planus, the Board 
notes that the available record does not suggest problems 
which require such consideration, especially in light of the 
award of separate ratings for hallux deformities as explained 
below.  Although the veteran has described his foot 
disability as being so bad that a higher rating is warranted, 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2000).  The current evidence of record 
does not demonstrate that pes planus has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that his foot 
disability has affected him severely and he has undergone 
several surgeries, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Moreover, the veteran's hospitalizations for 
surgeries have not been so frequent as to render the 
schedular criteria inapplicable.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations, even where pes planus is "pronounced."  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2000).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

The Board notes, however, that the RO has also service-
connected the veteran for bilateral hallux deformities.  The 
medical evidence demonstrates that attempts have been made to 
correct these hallux deformities by surgery, which has 
affected the metatarsals.  Pursuant to 38 C.F.R. § 4.71, 
Diagnostic Code 5280, unilateral hallux valgus is assigned a 
10 percent disability rating when there has been surgical 
resection of the metatarsal head.  The Board finds that the 
service-connected hallux deformities are not specifically 
contemplated by the rating criteria set forth for pes planus 
in Diagnostic Code 5276.  Although Diagnostic Code 5276 
refers directly to deformities (pronation and abduction, 
etc.), there is no specific mention of individual toe 
deformities.  Consequently, because hallux valgus is 
specifically addressed in a separate rating code (Diagnostic 
Code 5280), and because it is not addressed in specific terms 
by Diagnostic Code 5276, the Board finds that the drafters of 
the rating criteria have allowed for the assignment of a 
separate rating for a deformity of a hallux in instances 
where service connection has been established for both pes 
planus and a hallux disability, such as hallux valgus or 
hallux rigidus (38 C.F.R. § 4.71a, Diagnostic Code 5281).  

By application of 38 C.F.R. § 4.20, which allows for rating 
by analogy to disabilities similar in location and 
manifestation to that for which service connection has been 
granted, the Board finds that separate 10 percent ratings are 
warranted for both right and left hallux deformities.  Hallux 
valgus has not been specifically service connected, but the 
extent of the veteran's deformities, and the consequent need 
for surgery consistent with the kind of surgery undertaken to 
resect the metatarsal head, leads to the conclusion that 
application of the criteria in Diagnostic Code 5280 is 
appropriate.  38 C.F.R. § 4.20.  

The veteran has undergone surgeries on both right and left 
hallux deformities which, from review of the December 1999 VA 
examination report, clearly affected the metatarsal heads in 
a manner consistent with resection.  Therefore, the separate 
10 percent ratings are warranted under Diagnostic Code 5280.  
The veteran has had other surgeries on second and third 
digits, which are also service connected; however, the 
salient point to be made is that the rating criteria do not 
provide for ratings for individual toes other than the 
hallux.  The only exception to this is when the veteran has 
hammer-toe deformities of all toes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2000).  In this regard, the Board notes 
that the veteran has not been service connected for all toes.  
Consequently, the only ratings that may be awarded for this 
veteran's service-connected foot and toe problems, other than 
the 50 percent rating for bilateral pes planus, are those for 
hallux deformities.  A 10 percent rating for each hallux is 
therefore warranted separate from the 50 percent rating for 
bilateral pes planus, but no more.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought on appeal.  The Board 
concludes that the discussions in the RO's letters, rating 
decision, and statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to substantiate his claim, and has therefore 
satisfied the notification requirements.  Given the 
completeness of the evidentiary record, especially the recent 
comprehensive examination by VA, and the lack of an assertion 
that additional information should be obtained, the Board 
further finds that the record as it stands is adequate to 
allow for review of the veteran's claim and that no further 
action by the RO is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

A rating in excess of 50 percent for service-connected 
bilateral pes planus is denied. 

A separate rating of 10 percent for a service-connected right 
hallux deformity is granted, subject to the laws and 
regulations governing the award of monetary benefits, 
including the amputation rule, if applicable.

A separate rating of 10 percent for a service-connected left 
hallux deformity is granted, subject to the laws and 
regulations governing the award of monetary benefits, 
including the amputation rule, if applicable.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

